      Case 1:15-cr-00867-RMB Document 636 Filed 07/02/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------x
UNITED STATES OF AMERICA,

                                   Government,                     15 Cr 867 (RMB)

                  - against -                                            ORDER

HALKBANK,
                                   Defendant.
---------------------------------------------------------------x




        Based upon the record herein and in prior related proceedings, and the conference

held on June 30, 2020, the trial schedule for this case is as follows:

         1- Jury selection will commence on Tuesday, February 23 , 2021;

        2- Trial will commence on Monday, March 1, 2021 with opening statements;

        3- Motions in limine, joint proposed jury charges, joint proposed voir dire, joint

proposed verdict sheet, joint list of names and places, are due on December 14, 2020;

        4- Responses to motions in limine are due on December 21 , 2020;

        5- A final pretrial conference will be held on Thursday, January 14, 2021 at 10:00

am.

        Some of the factors relied upon by the Court in establishing this schedule include:

(i) the need to monitor the COVID pandemic and its impact upon S.D.N.Y. judicial

proceedings; (ii) the accessible trial record of Mehmet Hakan Atilla, former Deputy

General Manager of Halkbank, involving similar criminal charges; (iii) fairness to the

parties, fully cognizant of the defendant's rights in a criminal trial; (iv) the avoidance of

unnecessary delay. In this regard, the Court points out that the arraignment and,

consequently, the trial have already been delayed for more than five months from the date
    Case 1:15-cr-00867-RMB Document 636 Filed 07/02/20 Page 2 of 2




of the Indictment; (v) the desirability of getting to the heart of the matter efficiently; and

(vi) the importance of and the public interest in the issues presented in this litigation.


Dated: New York, New York



                                                       ~~,
       July 2, 2020


                                                                              U.S.D.J




                                              -2-
